DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 depends on claim 44 but appears to be identical.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 28, 29, 31, 32, 36, 37, 39, 41 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0045549, hereinafter Wu, claiming priority date of provisional application 62/540,045), in view of Ou et al (US 10,999,870, claiming priority date of provisional application 62/547,373) and in view of Lee et al (US 2021/0144700, hereinafter Lee2, claiming the priority dates of all provisional applications).

Regarding claim 23, Wu discloses a method, comprising: performing, by a terminal device, data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]);			determining, by the terminal device, a first random access resource and a second configuration parameter for random access and the configuration parameter of a second BWP comprises the first random access resource and the second configuration parameter (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]);				sending, by the terminal device, a random access request to a network device on the first random access resource (UE transmits first RA preamble in second UL BWP according to RACH resource, Para [0022]); 											and receiving, by the terminal device, a random access response according to the second configuration parameter (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); 											parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);										a UE may perform RACH transmission on a BWP other than the active BWP if there is no RACH resource opportunity that can be used by the UE on the active BWP, C: 18 R: 51-62 or page 18 of provisional application 62/547,373.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Wu in order to associate RACH configurations with BWPs and prioritize RACH opportunities to prevent interruptions due to RF retuning;									and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  Ou discloses the UE is configured with multiple BWPs, C: 23 R: 17-18, the BWP configuration includes a bandwidth (e.g. number of PRBs), frequency location and numerology, C: 23 R: 39-42.  Lee2 discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee2 in the system of Wu in view of Ou in order to determine resources to use for transmitting for every BWP.
Regarding claims 24, 32 and 41, Wu discloses the method/device/CRM according to claim 23/31/40, wherein receiving, by the terminal device, the random access response according to the second configuration parameter comprises: determining, by the terminal device, first scheduling information according to the second configuration parameter, wherein the first scheduling information indicates a first resource (RRC message configures second DL BWP, Para [0020]); and receiving, by the terminal device on the first resource, the random access response from the network device (UE receives RAR on the second DL BWP, Para [0023]). 
Regarding claims 28, 36, 44 and 48, Wu discloses the method/device/CRM according to claim 27/35/43, wherein: information about the first random access resource or information about the SIB is included in the RRC message, Para [0032] that configures the RACH resources). 
Regarding claims 29, 37 and 49, Wu discloses the method/device/CRM according to claim 28/36/48, wherein a radio resource control (RRC) reconfiguration message or the system broadcast message carries a configuration parameter of the second BWP (RRC message configures second DL BWP, Para [0020] and SIB can be included in the RRC message, Para [0032], RRC reconfiguration message, Para [0073]). 
Regarding claim 31, Wu discloses a device (communication device, Fig. 2), comprising: a processor; and a non-transitory memory (processing circuitry and storage device, Fig. 2), wherein the non-transitory memory stores an execution instruction; and when the processor executes the execution instruction to enable the device to: perform data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]); determine a first random access resource and a second configuration parameter for random access (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in first or second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]); send a random access request to a network device on the first random access resource (UE transmits first RA preamble in first or second UL BWP according to RACH resource, Para [0022]); and receive a random access response according to the second configuration parameter, wherein the random access response is sent by the network device according to the random access request (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);			a UE may perform RACH transmission on a BWP other than the active BWP if there is no RACH resource opportunity that can be used by the UE on the active BWP, C: 18 R: 51-62 or page 18 of provisional application 62/547,373.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Wu in order to associate RACH configurations with BWPs and prioritize RACH opportunities to prevent interruptions due to RF retuning;									and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  Ou discloses the UE is configured with multiple BWPs, C: 23 R: 17-18, the BWP configuration includes a bandwidth (e.g. number of PRBs), frequency location and numerology, C: 23 R: 39-42.  Lee discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142.
Regarding claim 39, Wu discloses a non-transitory computer-readable storage medium (computer readable medium, Para [0015]) having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: performing data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]); determining a first random access resource and a second configuration parameter for random access (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in first or second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]); sending a random access request to a network device on the first random access resource (UE transmits first RA preamble in first or second UL BWP according to RACH resource, Para [0022]); and receiving a random access response according to the second configuration parameter, wherein the random access response is sent by the network device according to the random access request (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);	but does not disclose determining first RA resource if a random access resource is not configured for the activated first BWP when a random access procedure is initiated.  Ou discloses a UE may perform RACH transmission on a BWP other than the active BWP if there is no RACH resource opportunity that can be used by the UE on the active BWP, C: 18 R: 51-62 or page 18 of provisional application 62/547,373.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Wu in order to associate RACH configurations with BWPs and prioritize RACH opportunities to prevent interruptions due to RF retuning;									and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  Ou discloses the UE is configured with multiple BWPs, C: 23 R: 17-18, the BWP configuration includes a bandwidth (e.g. number of PRBs), frequency location and numerology, C: 23 R: 39-42.  Lee discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142.
Regarding claims 45, 46 and 47, Wu discloses the method/device/CRM according to claim 23/31/39, but not wherein the first configuration parameter of the currently activated first BWP further comprises a first subcarrier spacing and the configuration parameter of the second BWP further comprises a second subcarrier spacing.  Ou discloses the configuration of a bandwidth part includes numerology (sub-carrier spacing), C: 5 R: 48-50, therefore the configurations of first and second BWP include subcarrier spacing. 


Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ou, in view of Lee2 and in view of Lee et al (US 2020/0235896, hereinafter Lee, claiming priority date of provisional application 62/561,688 and 62/568,342).

Regarding claims 30 and 38, Wu discloses the method/device according to claim 23/31, but not the method further comprises: in response to the terminal device receiving indication information for deactivating the currently activated first BWP, stopping, by the terminal device, a random access procedure, or determining, by the terminal device, that the random access procedure fails.  Lee discloses UE receives BWP configuration with deactivation timer, Para [0128] or a deactivation message, Para [0129] and the UE may de-active the active BWP and determine the random access procedure has failed on the active BWP, Para [0130] or see page 23, Section 6 of provisional application 62/568,342.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Wu in view of Ou and Lee2 in order to using a BWP timer to recover from DCI lost cases and to prevent the UE and network from being misaligned in regards to BWP.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Wu does not disclose the limitation of a terminal device determining a first random access resource if a RA resource is not configured for the activated first BWP and also argues against Liao.  In response, arguments against these two references are moot, as Liao is not being used in the current office action and instead the Ou reference is being used in the current office action.  Ou discloses a UE may perform RACH transmission on a BWP other than the active BWP if there is no RACH resource opportunity that can be used by the UE on the active BWP, C: 18 R: 51-62.  This means the UE determines the RA resource to use (on another BWP) when there is no RACH configuration on the active first BWP.											.	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461